DETAILED ACTION
Allowable Subject Matter
Claims 16-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, WO 2016/184928, teaches a method for manufacturing rod-like articles for tobacco industry, the rod-like articles comprising longitudinal inserts located in a filling material, the method comprising: feeding a continuous moving tape-like wrapper; feeding a strand of the filling material onto the moving wrapper; feeding an insert material into the strand of the filling material; wrapping the wrapper around the strand of the filling material with the insert material to forma continuous rod; cutting the moving continuous rod with a cutting head at a cutting plane that traverses the weakening in the tape of the insert material to form discrete rod-like articles terminating at ends. There is no teaching or reasonable suggestion in the prior art to further include the tape having weakenings and comparing the ends of the insert at the end of the rod like articles with a predefined model to obtain a measure of similarity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747